Title: To Benjamin Franklin from David Hall, 14 March 1768
From: Hall, David
To: Franklin, Benjamin


Sir,
Philadelphia March 14. 1768.
The Reason of my not writing to you more fully is, that I was [recently?] informed by Mrs. Franklin, you designed to set out for Philadelphia in the Month of May or June next. The Thoughts of seeing you here [torn] I assure you, is most pleasing to me, and I heartily wish you a safe Voyage, [and?] every Thing that is agreeable on the Passage.
Your kind Letter, of the Fourteenth of April last, I should have [answe]red before this Time, had I not expected the Paper of Remarks, by every Packet since, which you made on the State of our Accompts,  as sent by Mr. Parker; but suppose your continual Hurry prevented your sending it; however, that will make no Difference betwixt us, as I am well satisfied, what unwilling Mistakes, or Omissions, of any Sort, may have been made in our Settlement, will all be rectified in the most friendly Manner, when I have the Pleasure of seeing you in Philadelphia.

Your Friendship I shall always value, and flatter myself, shall never do any Thing to forfeit it; and I think, if I know myself, I have an Inclination to serve you in every shape my small Sphere in Life will admit of. Your Regard for me I am very sensible of, and most heartily thank you for. “Our long amicable Connection (as you very well express it) is now certainly grown into such a settled Friendship, that it will not be easily shaken on either Side.” And if in any Thing we have differred in Sentiment, I know it will readily be adjusted on Meeting.
I don’t know whether you have any Letter from your Family by this Opportunity; but if you have not, Mrs. Franklin, and Mrs. Bache, are both well; and Mr. Bache, if you have not heard it before, is safe arrived in Jamaica.
On the 18th of January last, Mrs. Franklin had £100 of me; £30 for the Payment of Taxes; and £70. for the Payment of an Accompt of Mr. Bremner’s the Musician. This I thought proper to advise you of, as I had let you know of the other Money she had of me from Time to Time.
One Thing was omitted in our Accompts, viz. the Rent of the House, which I am accountable for to you from about the End of August 1764, till the first of January 1767, when my Lease commenced, Mr. nor Mrs. Grace never having asked for any Money from me. I am, Dear Sir, Yours most sincerely,
David Hall.
Mr. Franklin.Sent Via Bristol, by Capt. Mackinzie.
